OSCN Found Document:SUSPENSION OF CERTIFICATES OF CERTIFIED SHORTHAND REPORTERS

	
	
	

	
	
	
	
	
	
	
	

	


					
	
        

OSCN navigation




        Home

        Courts

                
	    Court Dockets
			 

        Legal Research

        Calendar

        Help







						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only






SUSPENSION OF CERTIFICATES OF CERTIFIED SHORTHAND REPORTERS2015 OK 10Decided: 03/02/2015THE SUPREME COURT OF THE STATE OF OKLAHOMA
Cite as: 2015 OK 10, __ P.3d __

FOR PUBLICATION IN OBJ ONLY. NOT RELEASED FOR PUBLICATION. 

 

RE: Suspension of Certificates of Certified Shorthand Reporters



ORDER

The Oklahoma Board of Examiners of Certified Shorthand Reporters has recommended to the Supreme Court of the State of Oklahoma the suspension of the certificate of each of the Oklahoma Certified Shorthand Court Reporters listed on the attached Exhibit for failure to comply with the continuing education requirements for calendar year 2014 and/or with the annual certificate renewal requirements for 2015.
Pursuant to 20 O.S., Chapter 20, App. 1, Rule 20(c), failure to satisfy the annual renewal requirements on or before February 15 shall result in administrative suspension on that date. Pursuant to 20 O.S., Chapter 20, App. 1, Rule 23(d), failure to satisfy the continuing education reporting requirements on or before February 15 shall result in administrative suspension on that date.
IT IS THEREFORE ORDERED that the certificate of each of the court reporters named on the attached Exhibit is hereby suspended effective February 15, 2015.
DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE this 2ND day of March, 2015.

/S/CHIEF JUSTICE


ALL JUSTICES CONCUR.



 
Exhibit




Name


CSR #


Reason




Jennifer L. Adams


1936


Continuing Education




Lisa D. Carpenter


1758


Continuing Education and Renewal Fee




Laurie Johnson


1437


Continuing Education and Renewal Fee




Kristin C. Randall


1784


Continuing Education and Renewal Fee




Deanna Szurgot


1665


Continuing Education and Renewal Fee




Krista L. Wagner


1870


Continuing Education and Renewal Fee




 
 
 
 

Citationizer© Summary of Documents Citing This Document


Cite
Name
Level


None Found.


Citationizer: Table of Authority


Cite
Name
Level


None Found.